Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regard to Claim 1:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a third resistor having a fifth resistor terminal, a sixth resistor terminal, and a third resistance, the fifth resistor terminal coupled to the fourth resistor terminal, the first resistance less than the second resistance, and the second resistance less than the third resistance; 
first switches coupled in series between the first terminal and the second terminal, the first switches configured to set a feedback voltage at the second terminal in response to closing or opening one or more of the first switches; and 
second switches coupled to the first switches, the second switches configured to reduce resistance of the one or more of the first switches by closing one or more of the second switches.
In regard to Claim 11:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a fourth switch having a seventh switch terminal and an eighth switch terminal, the seventh switch terminal coupled to the third resistor terminal and the eighth switch terminal coupled to the fourth resistor terminal; and 

In regard to Claim 19:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
an amplifier configured to provide an input voltage to the first terminal based on a reference voltage and based on the feedback voltage; 
second switches coupled to the first switches, the second switches configured to reduce resistance of one or more of the first switches, by closing one or more of the second switches; and 
a control circuit configured to control closing and opening the first switches and the second switches based on an input code.
In regard to Claim 23:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a control circuit configured to control closing and opening the first switches and the second switches based on an input code; 
a switch network coupled between the first terminal and the second terminal; 
a switch controller configured to control the switch network to supply current to the resistor network based on a feedback signal, an output voltage at the second terminal varying based on a current and a resistance between the first terminal and the second terminal; and 
a feedback circuit configured to provide the feedback signal based on a signal at the second.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077.  The examiner can normally be reached on M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W POOS/Primary Examiner, Art Unit 2896